        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 1 of 33




 1   Patrice L. Bishop (182256)
     service@ssbla.com
 2   STULL, STULL & BRODY
     9430 W. Olympic Blvd., Suite 400
 3   Beverly Hills, CA 90212
     Tel:310-209-2468
 4   Fax:310-209-2087
 5   Counsel for Plaintiffs
 6   [Additional Counsel on Signature Page]
 7
 8                               UNITED STATES DISTRICT COURT

 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
11    CARYN BENDETOWIES and JILL HERR,           Case No.: 18-cv-06263
      individually and on behalf of all others
12                                               COMPLAINT
      similarly situated,
13                                               CLASS ACTION
                                   Plaintiffs,
14                                               JURY TRIAL DEMANDED
                            v.
15
16
      FACEBOOK, INC.,
17
                                   Defendant.
18
19
20
21
22
23
24
25
26
27
28


     COMPLAINT
     Case No. 18-cv-06263
        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 2 of 33




 1          Plaintiffs Caryn Bendetowies and Jill Herr (“Plaintiffs”), individually and on behalf of all
 2   others similarly situated, upon personal knowledge of the facts respectively pertaining to
 3   themselves and on information and belief as to all other matters, by and through undersigned
 4   counsel, hereby bring this Class Action Complaint against defendant Facebook, Inc. (“Defendant”
 5   “Facebook,” or the “Company”).
 6                                      NATURE OF THE ACTION
 7          1.      Plaintiffs bring this class action against Facebook for its failure to exercise
 8   reasonable care in securing and safeguarding its account holders’ Private Information (“Private
 9   Information” or “PI”).
10          2.      Facebook operates a social networking platform where its users provide their
11   Private Information to Facebook under the belief and agreement that Facebook will safeguard that
12   information, and that Facebook will share the information only with the persons, entities, and
13   groups with whom the user consents. This information includes, without limitation, users’ names,
14   emails, addresses, telephone numbers, dates of birth, credit card numbers, private messages,
15   locations, education, work history and photographs.
16          3.      On information and belief, Plaintiffs’ and Class members’ PI was stolen by hackers
17   as a result of Facebook’s security failures.
18          4.      Facebook’s security failures exposed Plaintiffs’ and Class members’ Private
19   Information to a massive security breach affecting approximately 50 million Facebook users (the
20   “Security Breach”). The failures put Plaintiffs’ and Class members’ personal and financial
21   information and interests at serious, immediate, and ongoing risk.
22          5.      The Security Breach was caused and enabled by Facebook’s knowing violation of
23   its obligations to abide by best practices and industry standards concerning the security of its
24   users’ Private Information. Facebook failed to comply with security standards and allowed its
25   users’ Private Information to be compromised by cutting corners on security measures that could
26   have prevented or mitigated the Security Breach that occurred.
27
28

                                                    –1–
     COMPLAINT
     Case No. 18-cv-06263
        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 3 of 33




 1                                      JURISDICTION AND VENUE
 2           6.      The Court has jurisdiction over Plaintiffs’ claims under 28 U.S.C. § 1332(d)(2)
 3   (“CAFA”), because (a) there are 100 or more Class members, (b) at least one Class member is a
 4   citizen of a state that is diverse from Defendant’s citizenship, and (c) the matter in controversy
 5   exceeds $5,000,000, exclusive of interest and costs.
 6           7.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and 1391(c)(2)
 7   because Facebook Inc. is headquartered in this District, it regularly transacts business here and is
 8   subject to personal jurisdiction in this District. In addition, the events giving rise to Plaintiffs’
 9   causes of action arose, in part, in this District.
10           8.      Facebook’s Terms of Service, ¶ 15.1, provide in relevant part:
11                   For any claim, cause of action, or dispute you have against us that
                     arises out of or relates to these Terms or the Facebook Products
12                   ("claim"), you agree that it will be resolved exclusively in the U.S.
                     District Court for the Northern District of California or a state court
13                   located in San Mateo County. You also agree to submit to the
                     personal jurisdiction of either of these courts for the purpose of
14                   litigating any such claim, and that the laws of the State of California
                     will govern these Terms and any claim, without regard to conflict of
15                   law provisions.
16                                               THE PARTIES
17   Plaintiffs
18           9.      Plaintiff Caryn Bendetowies is a resident of Florida. Plaintiff Bendetowies has
19   maintained an active Facebook account since 2010. On or about September 28, 2018, Plaintiff
20   Bendetowies received a notification from Facebook informing her that she was automatically
21   logged out of her Facebook account and would need to log back into her account in order to
22   continuing using Facebook. This was done as a result of the Security Breach that Facebook
23   discovered on their system on September 25, 2018.           Plaintiff Bendetowies would not have
24   maintained a Facebook account had Defendant told her that it failed to maintain adequate
25   computer systems and data security practices to safeguard her Private Information from theft.
26           10.     Plaintiff Jill Herr is a resident of New York. Plaintiff Herr has maintained an active
27   Facebook account since 2008. On or about September 28, 2018, Plaintiff Herr received a
28   notification from Facebook informing her that she was automatically logged out of her Facebook

                                                          –2–
     COMPLAINT
     Case No. 18-cv-06263
        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 4 of 33




 1   account and would need to log back in to her account in order to continuing using Facebook. This
 2   was done as a result of the Security Breach that Facebook discovered on their system on
 3   September 25, 2018. Plaintiff Herr would not have maintained a Facebook account had Defendant
 4   told her that it failed to maintain adequate computer systems and data security practices to
 5   safeguard her Private Information from theft.
 6          11.     Plaintiffs are also at risk of imminent and impending injury arising from the
 7   substantially increased risk of future fraud, identity theft, and misuse posed by their PI being
 8   placed in the hands of criminals.
 9          12.     Plaintiffs have a continuing interest in ensuring that their PI is protected and
10   safeguarded from future breaches.
11          13.     Plaintiffs also suffered actual injury in the form of damages to and diminution in
12   the value of their PI—a form of intangible property that Plaintiffs entrusted to Defendant that was
13   compromised in and as a result of the Security Breach.
14          14.     The injuries suffered by Plaintiffs and Class members as a direct result of the
15   Security Breach include:
16                  a.      theft of their personal and financial information;
17                  b.      improper disclosure of their PI;
18                  c.      the imminent and certainly impending injury flowing from potential fraud
19                          and identity theft posed by their PI being placed in the hands of criminals
20                          and potential sale of Plaintiffs’ and Class members’ information on the
21                          Internet black market; and
22                  d.      damages to and diminution in value of their PI entrusted to Facebook and
23                          the loss of Plaintiffs’ and Class members’ privacy.
24   Defendant
25          15.     Facebook, Inc. (“Facebook”), a publicly traded company, is incorporated in the
26   State of Delaware, with its headquarters located at 1 Hacker Way, Menlo Park, California 94025.
27   Facebook is an online social media and social networking service company founded in 2004.
28   Facebook operates a social networking website that enables users to connect, share, and

                                                     –3–
     COMPLAINT
     Case No. 18-cv-06263
         Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 5 of 33




 1   communicate with each other through text, photographs, and videos as well as to interact with
 2   third party apps such as games and quizzes on mobile devices and personal computers.
 3                                       FACTUAL BACKGROUND
 4          16.        Since its inception in 2004, Facebook has become synonymous with social media
 5   interconnectedness. Facebook now has over two billion monthly active users, with over 200
 6   million in the United States alone.1 With each user sharing Private Information in order to access
 7   the website, Facebook has become one of the world’s largest repositories and aggregators of
 8   personal data.2
 9          17.        As a purported social media leader, Facebook knows the critical importance of
10   protecting users’ Private Information from unauthorized access. Facebook also knows the
11   multitude of harms that foreseeably flow to individual users when information is stolen or misused
12   by criminals.
13          18.        To its users, Facebook promotes and provides assurances of privacy and the ability
14   for users to control what information is transmitted to third parties. Facebook has explicitly told its
15   users that their Private Information would not be sold, transferred, or otherwise shared to any
16   advertisement network, data broker, or other advertising or monetization-related third party
17   without their expressed consent.
18          19.        Facebook represents the following on its Facebook Privacy Basics webpage under
19   Facebook’s Privacy:
20                     We give you control of your privacy
21                     You should be able to make the privacy choices that are right for
                       you. We want to make sure you know where your privacy controls
22                     are and how to adjust them. For example, our audience selector tool
                       lets you decide who you share with for every post. We develop
23                     controls based on feedback from around the world.
24                     We design privacy into our products from the outset
25
26   1
       https://www.statista.com/statistics/398136/us-facebook-user-age-groups/; https://newsroom.fb.
27   com/company-info/.
     2
28     https://www.statista.com/statistics/398136/us-facebook-user-age-groups/; https://newsroom.fb.
     com/company-info/.

                                                      –4–
     COMPLAINT
     Case No. 18-cv-06263
          Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 6 of 33




 1                    We design privacy into Facebook products with guidance from
                      experts in areas like data protection and privacy law, security,
 2                    interface design, engineering, product management, and public
                      policy. Our privacy team works to build these diverse perspectives
 3                    into every stage of product development.
 4                    We work hard to keep your information secure
 5                    We work around the clock to help protect people’s accounts, and we
                      build security into every Facebook product. Our security systems
 6                    run millions of times per second to help catch threats automatically
                      and remove them before they ever reach you. You can also use our
 7                    security tools like two-factor authentication to help keep your
                      account even more secure.
 8
                      We are accountable
 9
                      In addition to comprehensive privacy reviews, we put products
10                    through rigorous data security testing. We also meet with regulators,
                      legislators and privacy experts around the world to get input on our
11                    data practices and policies.3
12            20.     Facebook’s CEO Mark Zuckerberg has also publicly acknowledged the importance
13   of privacy on its platform—stating that people engage and share on Facebook because “they know
14   their privacy is going to be protected.”4
15            21.     A vital feature of Facebook is the appearance of control users have over their
16   sensitive Private Information. Facebook’s privacy settings purport to offer users degrees of control
17   over the dissemination of their Private Information. Specifically, Facebook gives users the option
18   to share privately with only certain individuals, with all of their Facebook friends, with friends of
19   friends, or with all Facebook users.5 Users reasonably expect their Private Information will be
20   accessible only to the extent they authorize such access.
21            22.     However, on information and belief, Defendant failed, and continues to fail, to
22   provide adequate protection of its users’ personal and confidential information and has egregiously
23
24
     3
25       https://www.facebook.com/about/basics/privacy-principles (last visited Oct. 8, 2018).
     4
26     Catherine Clifford, Mark Zuckerberg 9 months ago: People share on Facebook because ‘they
     know their privacy is going to be protected’, CNBC (April 3, 2018), https://www.cnbc.com
27   /2018/04/03/zuckerberg-on-facebook-and-privacy-before-cambridge-analytica-scandal.html.
     5
28     Basic Privacy Settings & Tools: Selecting an Audience for Stuff You Share, Facebook,
     https://www.facebook.com/help/325807937506242/ (last visited Apr. 30, 2018).

                                                      –5–
     COMPLAINT
     Case No. 18-cv-06263
           Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 7 of 33




 1   failed to provide sufficient and timely notice or warning of potential and actual cybersecurity
 2   breaches to its Facebook users.
 3   The Facebook Security Breach
 4            23.   On September 28, 2018, Facebook issued a press release announcing that on
 5   September 25, 2018, its engineering team discovered an unprecedented security issue which
 6   affected over 50 million of its users, and may have affected an additional 40 million users.
 7            24.   According to that press release, the Company’s engineering team discovered that
 8   hackers “exploited a vulnerability in Facebook’s code that impacted ‘View As’ a feature that lets
 9   people see what their own profile looks like to someone else.”
10            25.   The first bug prompted Facebook's video upload tool to mistakenly show up on the
11   “View As” page. The second one caused the uploader to generate an access token—what allows
12   you to remain logged into your Facebook account on a device, without having to sign in every
13   time you visit—that had the same sign-in permissions as the Facebook mobile app. Finally, when
14   the video uploader did appear in “View As” mode, it triggered an access code for the user for
15   which the hacker was searching.
16            26.   On the morning of September 28, 2018, millions of Facebook users had been
17   automatically logged out of Facebook in order to reset the access tokens of those directly affected
18   by the Security Breach and any additional accounts that had been subject to a “View As” look-up
19   in the last year.      This “View As” feature has been temporarily turned off while Facebook
20   continues to investigate the issue.
21
22
23
24   ///
25   ///
26   ///
27
28

                                                    –6–
     COMPLAINT
     Case No. 18-cv-06263
        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 8 of 33




 1          27.     Many Facebook users were notified of the Security Breach through the below
 2   message:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14          28.     After Facebook’s announcement of this Security Breach, Senator Mark Warner (D-
15   Virginia), who serves as vice chairman of the Senate Intelligence Committee, called for a “full
16   investigation” into the breach. Warner stated that “[t]oday’s disclosure is a reminder about the
17   dangers posed when a small number of companies like Facebook or the credit bureau Equifax are
18   able to accumulate so much personal data about individual Americans without adequate security
19   measures,” and further stated that “[t]his is another sobering indicator that Congress needs to step
20   up and take action to protect the privacy and security of social media users.”
21          29.     Later on September 28, 2018, Facebook confirmed that third-party sites that users
22   logged into with their Facebook accounts could also be affected by this Security Breach. In
23   addition, Facebook said that affected users would see a message at the top of their News Feed
24   about the issue when they log back into the social network where they would be prompted to click
25   and learn more details about what to do if they were not automatically logged out in order to take
26   extra security precautions.
27          30.     On a call with reporters on September 28, 2018, Guy Rosen, Facebook’s Vice
28   President of Products, stated that Facebook has not been able to identify the hackers, or where they

                                                    –7–
     COMPLAINT
     Case No. 18-cv-06263
        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 9 of 33




 1   may have originated, but disclosed that they were working with the Federal Bureau of
 2   Investigation to identify the attackers. Rosen further stated that “[t]his is a complex interaction of
 3   multiple bugs,” and that the hackers likely required some level of sophistication.
 4           31.     Lukasz Olejnik, a security and privacy researcher and member of the W3C
 5   Technical Architecture Group stated that “[i]f the attacker exploited custom and isolated
 6   vulnerabilities, and the attack was a highly targeted one, there simply might be no suitable trace or
 7   intelligence allowing investigators to connect the dots.”
 8           32.     On the same September 28, 2018 call with reporters, Facebook Chief Executive
 9   Officer, Mark Zuckerberg, with respect to the Security Breach, stated that “[t]his is a really serious
10   security issue, and we’re taking it really seriously.” He further stated that “I’m glad that we found
11   this, and we were able to fix the vulnerability and secure the accounts, but it definitely is an issue
12   that it happened in the first place.”
13           33.     In a press release issued on October 12, 2018, Facebook stated that the Company
14   “saw an unusual spike of activity that began on September 14, 2018, and we started an
15   investigation. On September 25, we determined this was actually an attack and identified the
16   vulnerability.” That press release also stated, in part:
17                   First, the attackers already controlled a set of accounts, which were
                     connected to Facebook friends. They used an automated technique
18                   to move from account to account so they could steal the access
                     tokens of those friends, and for friends of those friends, and so on,
19                   totaling about 400,000 people. In the process, however, this
                     technique automatically loaded those accounts’ Facebook profiles,
20                   mirroring what these 400,000 people would have seen when looking
                     at their own profiles. That includes posts on their timelines, their
21                   lists of friends, Groups they are members of, and the names of
                     recent Messenger conversations. Message content was not available
22                   to the attackers, with one exception. If a person in this group was a
                     Page admin whose Page had received a message from someone on
23                   Facebook, the content of that message was available to the attackers.
24                   The attackers used a portion of these 400,000 people’s lists of
                     friends to steal access tokens for about 30 million people. For 15
25                   million people, attackers accessed two sets of information – name
                     and contact details (phone number, email, or both, depending on
26                   what people had on their profiles). For 14 million people, the
                     attackers accessed the same two sets of information, as well as other
27                   details people had on their profiles. This included username, gender,
                     locale/language, relationship status, religion, hometown, self-
28                   reported current city, birthdate, device types used to access

                                                      –8–
     COMPLAINT
     Case No. 18-cv-06263
         Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 10 of 33



                    Facebook, education, work, the last 10 places they checked into or
 1                  were tagged in, website, people or Pages they follow, and the 15
                    most recent searches. For 1 million people, the attackers did not
 2                  access any information.
 3   (Emphasis in original.)
 4          34.     In addition to the Security Breach, Facebook already faces multiple federal
 5   investigations into its privacy and data-sharing practices, including one probe by the Federal Trade
 6   Commission (“FTC”) and another conducted by the Securities and Exchange Commission. Both
 7   have to do with its disclosures around Cambridge Analytica.
 8          35.     Moreover, this is the second security vulnerability that Facebook disclosed in
 9   recent months. In June, the Company announced it had discovered a bug that made up to 14
10   million people’s posts publicly viewable to anyone for days. This is the first time in Facebook’s
11   history, though, that users’ entire accounts may have been compromised by outside hackers.
12   However, the prior event should have placed Facebook on notice of its substantial vulnerability.
13          36.     Facebook’s treatment of Private Information entrusted to it by its customers fell far
14   short of satisfying its legal duties and obligations. Facebook failed to ensure that access to its data
15   systems was reasonably safeguarded, failed to acknowledge and act upon industry warnings, and
16   failed to use proper security systems to detect and deter the type of attack that occurred and is at
17   issue here.
18          37.     Federal and State governments have likewise established security standards and
19   issued recommendations to temper data breaches and the resulting harm to consumers and
20   financial institutions. The FTC has issued numerous guides for businesses, highlighting the
21   importance of reasonable data security practices. According to the FTC, the need for data security
22   should be factored into all business decision-making.6
23          38.     In 2016, the FTC updated its publication, Protecting Private Information: A Guide
24   for Business, which establishes guidelines for fundamental data security principles and practices
25
26
27
     6
       Federal Trade Commission, Start With Security, available at https://www.ftc.gov/system/files/
28
     documents/plain-language/pdf0205-startwithsecurity.pdf (last visited April 4, 2018).

                                                     –9–
     COMPLAINT
     Case No. 18-cv-06263
          Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 11 of 33




 1   for business.7 The guidelines note businesses should protect the personal customer information
 2   that they keep; properly dispose of Private Information that is no longer needed; encrypt
 3   information stored on computer networks; understand their network’s vulnerabilities; and
 4   implement policies to correct security problems. The guidelines also recommend that businesses
 5   use an intrusion detection system to expose a breach as soon as it occurs; monitor all incoming
 6   traffic for activity indicating someone is attempting to hack the system; watch for large amounts of
 7   data being transmitted from the system; and have a response plan ready in the event of a breach.
 8            39.     The FTC recommends that companies limit access to sensitive data; require
 9   complex passwords to be used on networks; use industry-tested methods for security; monitor for
10   suspicious activity on the network; and verify that third-party service providers have implemented
11   reasonable security measures.8
12            40.     The FTC has brought enforcement actions against businesses for failing to
13   adequately and reasonably protect customer data, treating the failure to employ reasonable and
14   appropriate measures to protect against unauthorized access to confidential consumer data as an
15   unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15
16   U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must take
17   to meet their data security obligations.
18            41.     Facebook was at all times fully aware of its obligation to protect the Private
19   Information of its account holders. Facebook was also aware of the significant repercussions if it
20   failed to do so because it collected Private Information on a daily basis from its account holders
21   and Facebook knew that this data, if hacked, would result in injury to account holders, including
22   Plaintiffs and Class members.
23
24
25
26   7
         Federal Trade Commission, Protecting Private Information: A Guide for Business, available at
27   https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-information.pdf
     (last visited April 4, 2018).
28   8
         Federal Trade Commission, Start With Security, supra n. 6.

                                                     – 10 –
     COMPLAINT
     Case No. 18-cv-06263
          Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 12 of 33




 1   Security Breaches Lead to Identity Theft
 2             42.    According to the U.S. Department of Justice Bureau of Justice Statistics, an
 3   estimated 17.6 million people were victims of one or more incidents of identity theft in 2014.9
 4             43.    Similarly, the FTC cautions that identity theft wreaks havoc on consumers’
 5   finances, credit history, and reputation and can take time, money, and patience to resolve.10
 6   Identity thieves use stolen Private Information for a variety of crimes, including credit card fraud,
 7   phone or utilities fraud, and bank/finance fraud.11
 8             44.    Private Information—is a valuable commodity to identity thieves. Plaintiffs’ and
 9   Class members’ Private Information can be sold and traded by cyber criminals on the dark web.
10   Criminals often trade the information on the dark web for a number of years.
11             45.    The National Institute of Standards and Technology (“NIST”) categorizes the
12   combination of names and credit card numbers as sensitive and warranting a higher impact
13   level based on the potential harm when used in contexts other than their intended use.12 Private
14   information that is “linked” or “linkable” is also more sensitive. Linked information is
15   information about or related to an individual that is logically associated with other information
16   about the individual. Linkable information is information about or related to an individual for
17   which there is a possibility of logical association with other information about the individual.
18
     9
19        See Victims of Identity Theft, 2014, DOJ, at 1 (2015), available at https://www.bjs.gov/content/
     pub/pdf/vit14.pdf (last visited September 18, 2018).
20   10
           See Taking Charge, What to Do If Your Identity is Stolen, FTC, at 3 (2012), available at
21   http://www.consumer.ftc.gov/articles/pdf-0009-taking-charge.pdf (last visited September 18, 2018).
     11
22      The FTC defines identity theft as “a fraud committed or attempted using the identifying
     information of another person without authority.” 16 C.F.R. § 603.2. The FTC describes
23   “identifying information” as “any name or number that may be used, alone or in conjunction with
24   any other information, to identify a specific person,” including, among other things, “[n]ame,
     social security number, date of birth, official State or government issued driver’s license or
25   identification number, alien registration number, government passport number, employer or
     taxpayer identification number.” Id.
26   12
        Erika McCallister, et al., Guide to Protecting the Confidentiality of Personally Identifiable
27   Information (PI), National Institute of Standards and Technology Special Publication 800-122, 3-
     3, available at http://ws680.nist.gov/publication/get_pdf.cfm?pub_id=904990 (last visited September
28
     18, 2018).

                                                     – 11 –
     COMPLAINT
     Case No. 18-cv-06263
           Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 13 of 33




 1   An example of linking information the NIST report (see n.12) cites is a Massachusetts
 2   Institute of Technology study showing that 97% of the names and addresses on a voting list
 3   were identifiable using only ZIP code and date of birth.
 4              46.       Private information is broader in scope than directly identifiable information. As
 5   technology advances, computer programs become increasingly able to scan the Internet with
 6   wider scope to create a mosaic of information that may be used to link information to an
 7   individual in ways that were not previously possible.
 8              47.       Recognizing the high value that consumers place on their Private Information,
 9   many companies now offer consumers an opportunity to sell this information.13 The idea is to give
10   consumers more power and control over the type of information that they share and who
11   ultimately receives that information. And, by making the transaction transparent, consumers will
12   make a profit from their Private Information. This business has created a new market for the sale
13   and purchase of this valuable data.
14              48.       Consumers place a high value not only on their Private Information, but also on the
15   privacy of that data. Researchers have begun to shed light on how much consumers value their
16   data privacy, and the amount is considerable. Indeed, studies confirm that the average direct
17   financial loss for victims of identity theft in 2014 was $1,349.”14
18
19
20
21   ///
22   ///
23   ///
24
25
26
27   13
           Supra, n.16.
28   14
           See Department of Justice, Victims of Identity Theft, 2014, supra n. 11 at 6.

                                                         – 12 –
     COMPLAINT
     Case No. 18-cv-06263
          Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 14 of 33




 1           49.    A study by the Identity Theft Resource Center shows the multitude of harms caused
 2   by fraudulent use of Private Information:15
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                                       CLASS ALLEGATIONS

16           50.    Plaintiffs bring all counts, as set forth below, on behalf of themselves and as a class

17   action, pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf of

18   a Nationwide Class defined as:

19                  All persons residing in the United States who registered for an
                    account with Facebook and whose personal or financial information
20                  was accessed, compromised or stolen from Facebook in the
                    September 2018 Security Breach (the “Nationwide Class”).
21
             51.    In the alternative to claims asserted on behalf of the Nationwide Class, Plaintiffs
22
     assert claims under the laws of the individual States, and on behalf of separate State Subclasses,
23
     defined as follows:
24
                    All persons residing in Florida who registered for an account with
25                  Facebook and whose personal or financial information was
26
27   15
        Source: “Credit Card and ID Theft Statistics” by Jason Steele, available at: https://www.
     creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-1276.php (last
28
     visited September 18, 2018).

                                                    – 13 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 15 of 33



                    accessed, compromised or stolen from Facebook in the September
 1                  2018 Security Breach (the “Florida Subclass”).
 2                  All persons residing in New York who registered for an account
                    with Facebook and whose personal or financial information was
 3                  accessed, compromised or stolen from Facebook in the September
                    2018 Security Breach (the “New York Subclass”).
 4
 5          52.     Excluded from the Class and Subclasses are Defendant and its affiliates, parents,
 6   subsidiaries, employees, officers, agents, and directors. Also excluded is any judicial officer
 7   presiding over this matter and the members of their immediate families and judicial staff.
 8          53.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
 9   Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as
10   would be used to prove those elements in individual actions alleging the same claims.
11          54.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the
12   Class and Subclasses are so numerous that joinder of all Class members would be impracticable.
13   On information and belief, Class and Subclass members number in the tens if not hundreds of
14   thousands.
15          55.     Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)
16   and 23(b)(3). Common questions of law and fact exist as to all Class and Subclass members and
17   predominate over questions affecting only individual Class and Subclass members. Such common
18   questions of law or fact include, inter alia:
19                  a.      Whether Facebook failed to use reasonable care and commercially
20                          reasonable methods to secure and safeguard Plaintiffs’ and Class and
21                          Subclass members’ Private Information;
22                  b.      Whether Facebook properly implemented its purported security measures to
23                          protect Plaintiffs’ and Class and Subclass members’ Private Information
24                          from unauthorized capture, dissemination, and misuse;
25                  c.      Whether Facebook took reasonable measures to determine the extent of the
26                          Security Breach after it first learned of same;
27                  d.      Whether Facebook’s conduct constitutes breach of an implied contract;
28

                                                     – 14 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 16 of 33




 1                  e.      Whether Facebook willfully, recklessly, or negligently failed to maintain
 2                          and execute reasonable procedures designed to prevent unauthorized access
 3                          to Plaintiffs’ and Class and Subclass members’ Private Information;
 4                  f.      Whether Facebook was negligent in failing to properly secure and protect
 5                          Plaintiffs’ and Class and Subclass members’ Private Information;
 6                  g.      Whether Plaintiffs and the other members of the Class and Subclasses are
 7                          entitled to damages, injunctive relief, or other equitable relief, and the
 8                          measure of such damages and relief.
 9          56.     Facebook engaged in a common course of conduct giving rise to the legal rights
10   sought to be enforced by Plaintiffs, on behalf of themselves and other Class and Subclass
11   members. Similar or identical common law violations, business practices, and injuries are
12   involved. Individual questions, if any, pale by comparison, in both quality and quantity, to the
13   numerous common questions that predominate in this action.
14          57.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are
15   typical of the claims of the other Class and Subclass members because, among other things, all
16   Class members were similarly injured through Facebook’s uniform misconduct described above
17   and were thus all subject to the Security Breach alleged herein. Further, there are no defenses
18   available to Facebook that are unique to Plaintiffs.
19          58.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).
20   Plaintiffs are adequate Class and Subclass representatives because their interests do not conflict
21   with the interests of the other Class and Subclass members they seek to represent, they have
22   retained counsel competent and experienced in complex class action litigation, and Plaintiffs will
23   prosecute this action vigorously. The Class’ and Subclasses’ interests will be fairly and adequately
24   protected by Plaintiffs and their counsel.
25          59.     Insufficiency of Separate Actions—Federal Rule of Civil Procedure 23(b)(1).
26   Absent a representative class action, members of the Class and Subclass would continue to suffer
27   the harm described herein, for which they would have no remedy. Even if separate actions could
28   be brought by individual consumers, the resulting multiplicity of lawsuits would cause undue

                                                    – 15 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 17 of 33




 1   hardship and expense for both the Court and the litigants, as well as create a risk of inconsistent
 2   rulings and adjudications that might be dispositive of the interests of similarly situated consumers,
 3   substantially impeding their ability to protect their interests, while establishing incompatible
 4   standards of conduct for Facebook. The Class and Subclasses thus satisfy the requirements of Fed.
 5   R. Civ. P. 23(b)(1).
 6             60.   Injunctive Relief-Federal Rule of Civil Procedure 23(b)(2). Defendant has acted
 7   and/or refused to act on grounds that apply generally to the Class and Subclasses, making
 8   injunctive and/or declaratory relief appropriate with respect to the classes under Fed. Civ. P. 23
 9   (b)(2).
10             61.   Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is
11   superior to any other available means for the fair and efficient adjudication of this controversy,
12   and no unusual difficulties are likely to be encountered in the management of this class action. The
13   damages or other financial detriment suffered by Plaintiffs and the other Class and Subclass
14   members are relatively small compared to the burden and expense that would be required to
15   individually litigate their claims against Facebook, so it would be impracticable for Class
16   members to individually seek redress for Facebook’s wrongful conduct. Even if Class and
17   Subclass members could afford individual litigation, the court system could not. Individualized
18   litigation creates a potential for inconsistent or contradictory judgments and increases the delay
19   and expense to all parties and the court system. By contrast, the class action device presents far
20   fewer management difficulties and provides the benefits of a single adjudication, economy of
21   scale, and comprehensive supervision by a single court.
22                                                COUNT I
23                                              NEGLIGENCE
                             (On Behalf of Plaintiffs and the Nationwide Class, or,
24                             Alternatively, Plaintiffs and the State Subclasses)
25             62.   Plaintiffs repeat and re-allege the allegations contained in paragraphs 1-61 as
26   though fully set forth herein.
27             63.   Facebook owes numerous duties to Plaintiffs and the other members of the Class.
28   These duties include:

                                                    – 16 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 18 of 33




 1                  a.      to exercise reasonable care in obtaining, retaining, securing, safeguarding,
 2                          deleting, and protecting Private Information in its possession;
 3                  b.      to protect Private Information in its possession using reasonable and
 4                          adequate security procedures that are compliant with industry-standard
 5                          practices; and
 6                  c.      to implement processes to quickly detect a data breach and to timely act on
 7                          warnings about data breaches, including promptly notifying Plaintiffs and
 8                          the other members of the Class of the Security Breach.
 9          64.     Facebook knew or should have known the risks of collecting and storing Private
10   Information and the importance of maintaining secure systems.
11          65.     Facebook knew or should have known that its security practices did not adequately
12   safeguard Plaintiffs’ and the other Class members’ Private Information.
13          66.     Facebook breached the duties it owes to Plaintiffs and Class members in several
14   ways, including:
15                  a.      failing to implement adequate security systems, protocols and practices
16                          sufficient to protect Facebook users’ Private Information and thereby
17                          creating a foreseeable risk of harm;
18                  b.      failing to comply with the minimum industry data security standards during
19                          the period of the Security Breach; and
20                  c.      failing to timely and accurately disclose to Facebook users that their Private
21                          Information had been improperly acquired or accessed
22          67.     But for Facebook’s wrongful and negligent breach of the duties it owed to Plaintiffs
23   and the other Class members, their PI would not have been compromised.
24          68.     The injury and harm that Plaintiffs and the other Class members suffered was the
25   direct and proximate result of Facebook’s negligent conduct.
26
27
28

                                                    – 17 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 19 of 33




 1                                                 COUNT II
 2                                 BREACH OF IMPLIED CONTRACT
                            (On Behalf of Plaintiffs and the Nationwide Class, or,
 3                            Alternatively, Plaintiffs and the State Subclasses)
 4          69.     Plaintiffs repeat and re-allege the allegations contained in paragraphs 1-61 as
 5   though fully set forth herein.
 6          70.     In establishing an online user account on Facebook, Plaintiffs and the other
 7   members of the Class entered into an implied contract with Facebook, whereby Facebook became
 8   obligated to reasonably safeguard Plaintiffs’ and the other Class members’ Private Information.
 9          71.     Under the implied contract, Facebook was obligated to not only safeguard the
10   Private Information, but also to provide Plaintiffs and the other Class members with prompt,
11   truthful, and adequate notice of any security breach or unauthorized access of said information.
12          72.     Facebook breached the implied contract with Plaintiffs and the other members of
13   the Class by failing to take reasonable measures to safeguard their PI.
14          73.     Facebook also breached its implied contract with Plaintiffs and the other Class
15   members by failing to provide prompt, truthful, and adequate notice of the Security Breach and
16   unauthorized access of their PI by hackers.
17          74.     Plaintiffs and the other Class members suffered and will continue to suffer damages
18   including, but not limited to: (i) improper disclosure of their Private Information; (ii) the increased
19   risk of identity theft; and (iii) deprivation of the value of their Private Information, which is likely
20   to be sold to cyber criminals on the dark web.
21                                                 COUNT III
22                                    DECLARATORY JUDGMENT
                            (On Behalf of Plaintiffs and the Nationwide Class, or,
23                            Alternatively, Plaintiffs and the State Subclasses)
24          75.     Plaintiffs repeat and re-allege the allegations contained in paragraphs 1-61 as
25   though fully set forth herein.
26          76.     Plaintiffs and members of the Class entered into an implied contract that required
27   Defendant to provide adequate security for the Private Information it collected from Plaintiffs’ and
28   Class members’ payment card transactions.

                                                      – 18 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 20 of 33




 1          77.     Defendant owes duties of care to Plaintiffs and the members of the Class which
 2   would require it to adequately secure Private Information.
 3          78.     Defendant still possesses Private Information regarding Plaintiffs and the Class
 4   members.
 5          79.     Although since the Security Breach Facebook announced that it is monitoring its
 6   data security systems to fix the vulnerabilities in its systems which permitted the intrusions and to
 7   prevent further attacks, there is no detail on what, if any, fixes have occurred.
 8          80.     Plaintiffs and the members of the Class are at risk of harm due to the exposure of
 9   their Private Information and Defendant’s failure to address the security failings that lead to such
10   exposure.
11          81.     There is no reason to believe that Defendant’s security measures are any more
12   adequate than they were before the breach to meet Defendant’s contractual obligations and legal
13   duties, and there is no reason to think Defendant has no other security vulnerabilities that have not
14   yet been knowingly exploited.
15          82.     Plaintiffs, therefore, seek a declaration that (1) Facebook’s existing security
16   measures do not comply with its contractual obligations and duties of care to provide adequate
17   security, and (2) to comply with its contractual obligations and duties of care, Facebook must
18   implement and maintain reasonable security measures, including, but not limited to:
19                  a.      ordering that Defendant engage third-party security auditors/penetration
20                          testers as well as internal security personnel to conduct testing, including
21                          simulated attacks, penetration tests, and audits on Facebook’s systems on a
22                          periodic basis, and ordering Facebook to promptly correct any problems or
23                          issues detected by such third-party security auditors;
24                  b.      ordering that Defendant engage third-party security auditors and internal
25                          personnel to run automated security monitoring;
26                  c.      ordering that Facebook audit, test, and train its security personnel regarding
27                          any new or modified procedures;
28

                                                     – 19 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 21 of 33




 1                    d.     ordering that Facebook create firewalls and access controls so that if one
 2                           area is compromised, hackers cannot gain access to other portions of
 3                           Defendant’s systems;
 4                    e.     ordering that Facebook conduct regular database scanning and securing
 5                           checks;
 6                    f.     ordering that Facebook routinely and continually conduct internal training
 7                           and education to inform internal security personnel how to identify and
 8                           contain a breach when it occurs and what to do in response to a breach; and
 9                    g.     ordering Facebook to meaningfully educate its users about the threats they
10                           face as a result of the loss of their financial and Private Information to third
11                           parties, as well as the steps Facebook users must take to protect themselves.
12                                                COUNT IV
13                 VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW,
                               Cal. Bus. & Prof. Code § 17200, et seq.
14                      (On Behalf of Plaintiffs and the Nationwide Class, or,
                          Alternatively, Plaintiffs and the State Subclasses)
15
16          83.       Plaintiffs repeat and re-allege the allegations contained in paragraphs 1-61 as
17   though fully set forth herein.
18          84.       California Business & Professions Code § 17200 prohibits any “unlawful, unfair or
19   fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising.” For the
20   reasons discussed above, Facebook violated (and continues to violate) California’s Unfair
21   Competition Law, California Business & Professions Code § 17200, et seq., by engaging in the
22   above-described unlawful, unfair, fraudulent, deceptive, untrue, and misleading acts and practices.
23          85.       Facebook’s unfair and fraudulent acts and practices include but are not limited to
24   the following:
25                    a.     Facebook failed to enact adequate privacy and security measures in
26                           California to protect the Class members’ PI from unauthorized disclosure,
27                           release, data breaches, and theft, in violation of industry standards and best
28                           practices, which was a direct and proximate cause of the Security Breach;

                                                     – 20 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 22 of 33




 1                  b.      Facebook failed to take proper action in California following known
 2                          security risks and prior cybersecurity incidents, which was a direct and
 3                          proximate cause of the Security Breach;
 4                  c.      Facebook knowingly and fraudulently misrepresented in California that it
 5                          would maintain adequate data privacy and security practices and procedures
 6                          to safeguard Class members’ PI from unauthorized disclosure, release, data
 7                          breaches, and theft;
 8                  d.      Facebook knowingly and fraudulently misrepresented that it did and would
 9                          comply with the requirements of relevant federal and state laws pertaining
10                          to the privacy and security of Class members’ PI;
11                  e.      Facebook knowingly omitted, suppressed, and concealed the inadequacy of
12                          its privacy and security protections for Class members’ PI;
13                  f.      Facebook failed to maintain reasonable security, in violation of Cal. Civ.
14                          Code § 1798.81.5; and
15                  g.      Facebook failed to disclose the Security Breach to Class members in a
16                          timely and accurate manner, in violation of the duties imposed by Cal. Civ.
17                          Code § 1798.82, et seq.
18          86.     Facebook’s acts and practices also constitute “unfair” business acts and practices,
19   in that the harm caused by Facebook’s wrongful conduct outweighs any utility of such conduct,
20   and such conduct (i) offends public policy, (ii) is immoral, unscrupulous, unethical, oppressive,
21   deceitful and offensive, and/or (iii) has caused and will continue to cause substantial injury to
22   consumers such as Plaintiffs and the California Subclass.
23          87.     Facebook’s acts and practices also constitute “unlawful” business acts and practices
24   by virtue of their violation of the FCRA, 15 U.S.C. §§ 1681e (as described fully above), the
25   GLBA, 15 U.S.C. § 6801, et seq. (as described fully above), California’s fraud and deceit statutes,
26   Cal. Civ. Code §§ 1572, 1573, 1709, 1711; the California Customer Records’ Act, Cal. Civ. Code
27   §§ 1798.80, et seq. (as described fully below), and California common law.
28

                                                      – 21 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 23 of 33




 1          88.     There were reasonably available alternatives to further Facebook’s legitimate
 2   business interests, including using best practices to protect Class members’ PI, other than
 3   Facebook’s wrongful conduct described herein.
 4          89.     As a direct and/or proximate result of Facebook’s unfair practices, Plaintiffs and
 5   the Class members have suffered injury in fact in connection with the Security Breach, including
 6   but not limited to:
 7                  a.      theft of their personal and financial information;
 8                  b.      improper disclosure of their PI;
 9                  c.      the imminent and certainly impending injury flowing from potential fraud
10                          and identity theft posed by their PI being placed in the hands of criminals
11                          and potential sale of Plaintiffs’ and Class members’ information on the
12                          Internet black market; and
13                  d.      damages to and diminution in value of their PI entrusted to Facebook and
14                          the loss of Plaintiffs’ and Class members’ privacy.
15          90.     As a result, Plaintiffs and the Class members are entitled to compensation,
16   restitution, disgorgement, and/or other equitable relief under Cal. Bus. & Prof. Code § 17203.
17          91.     Facebook knew or should have known that its data security practices and
18   infrastructure were inadequate to safeguard Plaintiffs’ and the Class members’ PI, and that the risk
19   of a data breach or theft was highly likely. Defendant’s actions in engaging in the above named
20   unfair practices and deceptive acts were negligent, knowing and willful, and/or wanton and
21   reckless with respect to Plaintiffs’ and the Class members’ rights.
22          92.     On information and belief, Facebook’s deceptive, unlawful and unfair business
23   practices, except as otherwise indicated herein, continue to this day and are ongoing.
24          93.     Plaintiffs’ and the Class members also are entitled to injunctive relief, under
25   California Business and Professions Code §§ 17203-04, to stop Facebook’s alleged wrongful acts
26   and to require Facebook to maintain adequate security measures to protect the personal and
27   financial information in its possession.
28

                                                    – 22 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 24 of 33




 1          94.     Under Business and Professions Code § 17200, et seq., Plaintiffs seek restitution of
 2   money or property that Defendant may have acquired by means of its deceptive, unlawful, and
 3   unfair business practices (to be proven at trial), restitutionary disgorgement of all profits accruing
 4   to Defendant because of its deceptive, unlawful and unfair business practices (to be proven at
 5   trial), declaratory relief, and attorney’s fees and costs (allowed by Cal. Code Civil Pro. §1021.5).
 6                                                COUNT V
 7                          VIOLATION OF THE FLORIDA DECEPTIVE AND
                                  UNFAIR TRADE PRACTICES ACT
 8                                     Fla. Stat. §§ 501.201, et seq.
                                (Brought on behalf of the Florida Subclass)
 9
10          95.     Plaintiff Bendetowies (“Plaintiff,” for purposes of this Count), individually and on
11   behalf of the other Florida Subclass members, repeats and re-alleges the allegations contained in
12   paragraphs 1-61 as though fully set forth herein.
13          96.     At all relevant times, Plaintiff and Florida Subclass members were “consumers”
14   within the meaning of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat § 501.201 et
15   seq. (“FDUTPA”).
16          97.     Facebook is engaged in trade and commerce in Florida.
17          98.     Plaintiff and the Florida Subclass entrusted Facebook with their PI.
18          99.     As alleged in this Complaint, Facebook engaged in unfair or deceptive acts or
19   practices in the conduct of consumer transactions, including the following, in violation of the
20   FDUTPA:
21                  a.       failure to maintain the security of credit and/or debit card account
22                           information;
23                  b.       failure to maintain adequate computer systems and data security practices to
24                           safeguard credit and debit card information and other PI;
25                  c.       failure to disclose that its security systems and data security practices were
26                           inadequate to safeguard personal and private information and other PI from
27                           theft;
28

                                                     – 23 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 25 of 33




 1                    d.     continued acceptance of PI and storage of other Private Information after
 2                           Facebook knew or should have known of the security vulnerabilities of the
 3                           systems that were exploited in the Security Breach; and
 4                    e.     allowing unauthorized persons to have access to Facebook users’ accounts.
 5             100.   Facebook knew or should have known that its security systems and data security
 6   practices were inadequate to safeguard the PI of Plaintiff and Florida Subclass members, deter
 7   hackers, and detect a breach within a reasonable time, and that the risk of a data breach was highly
 8   likely.
 9             101.   As a direct and proximate result of Facebook’s violation of FDUTPA, Plaintiff and
10   the Florida Subclass suffered damages including, but not limited to:
11                    a.     theft of their personal and financial information;
12                    b.     improper disclosure of their PI;
13                    c.     the imminent and certainly impending injury flowing from potential fraud
14                           and identity theft posed by their PI being placed in the hands of criminals
15                           and potential sale of Plaintiffs’ and Class members’ information on the
16                           Internet black market; and
17                    d.     damages to and diminution in value of their PI entrusted to Facebook and
18                           the loss of Plaintiffs’ and Class members’ privacy.
19             102.   As a direct result of Facebook’s knowing violation of FDUTPA, Plaintiff and the
20   Florida Subclass are entitled to damages as well as injunctive relief, including, but not limited to:
21                    a.     ordering that Facebook engage third-party security auditors/penetration
22                           testers as well as internal security personnel to conduct testing, including
23                           simulated attacks, penetration tests, and audits on Facebook’s systems on a
24                           periodic basis, and ordering Facebook to promptly correct any problems or
25                           issues detected by such third-party security auditors;
26                    b.     ordering that Facebook audit, test, and train its security personnel regarding
27                           any new or modified procedures;
28

                                                     – 24 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 26 of 33




 1                      c.     ordering that Facebook segment PI by, among other things, creating
 2                             firewalls and access controls so that if one area of Facebook is
 3                             compromised, hackers cannot gain access to other portions of Facebook’s
 4                             systems;
 5                      d.     ordering that Facebook purge, delete, and destroy in a reasonably secure
 6                             manner PI not necessary for its provisions of services;
 7                      e.     ordering that Facebook conduct regular database scanning and security
 8                             checks;
 9                      f.     ordering that Facebook routinely and continually conduct internal training
10                             and education to inform internal security personnel how to identify and
11                             contain a breach when it occurs and what to do in response to a breach; and
12                      g.     ordering Facebook to meaningfully educate its users about the threats they
13                             face as a result of the loss of their financial and Private Information to third
14                             parties, as well as the steps its customers must take to protect themselves.
15           103.       Plaintiff brings this action on behalf of herself and Florida Subclass members for
16   the relief requested above and for the public benefit in order to promote the public interests in the
17   provision of truthful, fair information to allow consumers to make informed purchasing decisions
18   and to protect Plaintiff and Florida Subclass members and the public from Facebook’s unfair
19   methods of competition and unfair, deceptive, fraudulent, unconscionable and unlawful practices.
20   Facebook’s wrongful conduct as alleged in this Complaint has had widespread impact on the
21   public at large.
22           104.       Plaintiff and the Florida Subclass seek actual damages under Fla. Stat. § 501.211(2)
23   and all fees, costs, and expenses allowed by law, including attorney’s fees and costs, pursuant to
24   Federal Rule of Civil Procedure 23 and Fla. Stat. §§ 501.2105 and 501.211, to be proven at trial.
25
26
27
28

                                                       – 25 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 27 of 33




 1                                               COUNT VI
 2                          VIOLATION OF N.Y. GEN. BUS. LAW § 349
                     (Brought by Plaintiff Herr on behalf of the New York Subclass)
 3
 4          105.    Plaintiff Herr (“Plaintiff,” for purposes of this Count), individually and on behalf of
 5   the other New York Subclass members, repeats and re-alleges the allegations contained in
 6   paragraphs 1-61 as though fully set forth herein.
 7          106.    New York General Business Law (“NYGBL”) § 349 prohibits deceptive acts or
 8   practices in the conduct of any business, trade, or commerce, or in the furnishing of any service in
 9   the state of New York.
10          107.    By reason of the conduct alleged herein, Defendant engaged in unlawful practices
11   within the meaning of the NYGBL § 349. The conduct alleged herein is a “business practice”
12   within the meaning of the NYGBL § 349.
13          108.    Defendant stored Plaintiff’s and the New York Subclass members’ PI in
14   Defendant’s electronic and user information databases. Defendant knew or should have known it
15   did not employ reasonable, industry standard, and appropriate security measures that complied
16   “with federal regulations” and that would have kept Plaintiff’s and the New York Subclass
17   members’ PI secure and prevented the loss or misuse of Plaintiff’s and the New York Subclass
18   members’ PI. Defendant did not disclose to Plaintiff and the Class members that their data systems
19   were not secure.
20          109.    Plaintiff and the New York Subclass never would have provided their sensitive and
21   personal PI if they had been told or knew that Facebook failed to maintain sufficient security to
22   keep such PI from being hacked and taken by others, and that Facebook failed to maintain the
23   information in encrypted form.
24          110.    Defendant violated the NYGBL §349 by misrepresenting, both by affirmative
25   conduct and by omission, the safety of Defendant’s many systems and services, specifically the
26   security thereof, and its ability to safely store Plaintiff’s and the New York Subclass members’ PI.
27          111.    Defendant also violated NYGBL §349 by failing to implement reasonable and
28   appropriate security measures or follow industry standards for data security, and by failing to

                                                    – 26 –
     COMPLAINT
     Case No. 18-cv-06263
        Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 28 of 33




 1   immediately notify Plaintiff and the New York Subclass members of the Security Breach. If
 2   Defendant had complied with these legal requirements, Plaintiff and the other New York Subclass
 3   members would not have suffered the damages related to the Security Breach.
 4           112.   Facebook’s practices, acts, policies and course of conduct violate NYGBL § 349 in
 5   that:
 6                  a.      Facebook actively and knowingly misrepresented or omitted disclosure of
 7                          material information to Plaintiff and the New York Subclass at the time
 8                          they provided such PI that Facebook did not have sufficient security or
 9                          mechanisms to protect PI;
10                  b.      Facebook failed to give adequate warnings and notices regarding the defects
11                          and problems with its system(s) of security systems that it maintained to
12                          protect Plaintiff’s and the New York Subclasses’ PI. Facebook possessed
13                          prior knowledge of the inherent defects in its IT systems and failed to
14                          address the same or to give adequate and timely warnings that there had
15                          been a Security Breach.
16           113.   Plaintiff and the New York Subclass were entitled to assume, and did assume,
17   Defendant would take appropriate measures to keep their PI safe. Defendant did not disclose at
18   any time that Plaintiff’s and the New York Subclass’s PI was vulnerable to hackers because
19   Defendant’s data security measures were inadequate, and Defendant was the only one in
20   possession of that material information, which it had a duty to disclose.
21           114.   The aforementioned conduct is and was deceptive, false, and fraudulent and
22   constitutes an unconscionable commercial practice in that Facebook has, by the use of false or
23   deceptive statements and/or knowing intentional material omissions, misrepresented and/or
24   concealed the defective security system it maintained and failed to reveal the Security Breach
25   timely and adequately.
26           115.   Members of the public were deceived by and relied upon Facebook’s affirmative
27   misrepresentations and failures to disclose.
28

                                                      – 27 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 29 of 33




 1          116.    Such acts by Facebook are and were deceptive acts or practices which are and/or
 2   were likely to mislead a reasonable consumer providing his or her PI to Facebook. Said deceptive
 3   acts and practices are material. The requests for and use of such PI in New York and/or concerning
 4   New York residents and/or citizens was a consumer-oriented act and thereby falls under the New
 5   York consumer fraud statute, NYGBL § 349.
 6          117.    Furthermore, as alleged above, Defendant’s failure to secure Plaintiff’s and the
 7   New York Subclass’ PI violates the FTCA and therefore violates NYGBL § 349.
 8          118.    Facebook’s wrongful conduct caused Plaintiff and the New York Subclass to suffer
 9   a consumer-related injury by causing them to incur substantial expense to protect from misuse of
10   the PI materials by third parties and placing the Plaintiff and the New York Subclass at serious
11   risk for monetary damages.
12          119.    As a direct and proximate result of Facebook’s violations of the above, Plaintiff
13   and New York Subclass members suffered damages including, but not limited to:
14                  a.      theft of their personal and financial information;
15                  b.      improper disclosure of their PI;
16                  c.      the imminent and certainly impending injury flowing from potential fraud
17                          and identity theft posed by their PI being placed in the hands of criminals
18                          and potential sale of Plaintiff’s and Class members’ information on the
19                          Internet black market; and
20                  d.      damages to and diminution in value of their PI entrusted to Facebook and
21                          the loss of Plaintiff’s and Class members’ privacy.
22          120.    In addition to or in lieu of actual damages, because of the injury, Plaintiff and the
23   New York Subclass seek statutory damages for each injury and violation which has occurred.
24
25
26
27
28

                                                    – 28 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 30 of 33




 1                                               COUNT VII
 2                      VIOLATION OF NEW YORK DATA BREACH LAWS
                                    – DELAYED NOTIFICATION
 3                                  N.Y. GEN. BUS. LAW § 899-aa
                     (Brought by Plaintiff Herr on behalf of the New York Subclass)
 4
 5          121.    Plaintiff Herr (“Plaintiff,” for purposes of this Count), individually and on behalf of
 6   the other New York Subclass members, repeats and re-alleges the allegations contained in
 7   paragraphs 1-61 as though fully set forth herein.
 8          122.    Section 899-aa(3) of NYGBL requires any “person or business which maintains
 9   computerized data which includes private information which such person or business does not
10   own shall notify the owner or licensee of the information of any breach of the security of the
11   system immediately following discovery, if the private information was, or is reasonably believed
12   to have been, acquired by a person without valid authorization.”
13          123.    Section 899(5) of NYGBL states:
14                  The notice required by this section shall be directly provided to the
                    affected persons by one of the following methods:
15
                    (a) written notice;
16
                    (b) electronic notice, provided that the person to whom notice is
17                  required has expressly consented to receiving said notice in
                    electronic form and a log of each such notification is kept by the
18                  person or business who notifies affected persons in such form;
                     provided further, however, that in no case shall any person or
19                  business require a person to consent to accepting said notice in said
                    form as a condition of establishing any business relationship or
20                  engaging in any transaction;
21                  (c) telephone notification provided that a log of each such
                    notification is kept by the person or business who notifies affected
22                  persons; or
23                  (d) Substitute notice, if a business demonstrates to the state attorney
                    general that the cost of providing notice would exceed two hundred
24                  fifty thousand dollars, or that the affected class of subject persons to
                    be notified exceeds five hundred thousand, or such business does not
25                  have sufficient contact information. Substitute notice shall consist
                    of all of the following:
26
                        (1) e-mail notice when such business has an e-mail address for
27                  the subject persons;
28

                                                    – 29 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 31 of 33



                         (2) conspicuous posting of the notice on such business’s web
 1                  site page, if such business maintains one; and
 2                      (3) notification to major statewide media.
 3          124.    The Security Breach described in this Complaint constitutes a “breach of the
 4   security system” of Defendant.
 5          125.    As alleged above, Defendant unreasonably delayed informing Plaintiff and the New
 6   York Subclass about the Security Breach, affecting the confidential and non-public Private
 7   Information of Plaintiff and the New York Subclass after Defendant knew the Security Breach had
 8   occurred.
 9          126.    Defendant failed to disclose to Plaintiff and the New York Subclass, without
10   unreasonable delay and in the most expedient time possible, the breach of security of their
11   unencrypted, or not properly and securely encrypted, Private Information when Defendant knew or
12   reasonably believed such information had been compromised.
13          127.    Defendant’s ongoing business interests gave Defendant incentive to conceal the
14   Security Breach from the public to ensure continued revenue.
15          128.    Upon information and belief, no law enforcement agency instructed Defendant that
16   notification to the Plaintiff and the New York Subclass would impede Defendant’s investigation.
17          129.    As a result of Defendant’s violation of New York law, Plaintiff and the New York
18   Subclass were deprived of prompt notice of the Security Breach and were thus prevented from
19   taking appropriate protective measures. These measures would have prevented some or all of the
20   damages Plaintiff and the New York Subclass suffered because their stolen information would not
21   have any value to identity thieves.
22          130.    As a result of Defendant’s violation of New York law, Plaintiff and the New York
23   Subclass have suffered incrementally increased damages separate and distinct from those simply
24   caused by the breaches themselves.
25          131.    Plaintiff and the New York Subclass seek all remedies available under New York
26   law, including, but not limited to damages the Plaintiff and the New York Subclass suffered as
27   alleged above, as well as equitable relief.
28

                                                   – 30 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 32 of 33




 1                                        REQUEST FOR RELIEF
 2                  WHEREFORE, Plaintiffs, individually and on behalf of the other members of the
 3   Class proposed in this Complaint, respectfully request that the Court enter judgment in their favor
 4   and against Facebook, as follows:
 5          A.      Declaring that this action is a proper class action, certifying the Class and
 6   Subclasses as requested herein, designating Plaintiffs as Class and Subclass Representatives, and
 7   appointing Class Counsel as requested in Plaintiffs’ motion for class certification;
 8          B.      Ordering Facebook to pay actual damages to Plaintiffs and the other members of
 9   the Class and Subclasses;
10          C.      Ordering Facebook to pay punitive damages, as allowable by law, to Plaintiffs and
11   the other members of the Class and Subclasses;
12          D.      Ordering Facebook to pay attorneys’ fees and litigation costs to Plaintiffs and their
13   counsel;
14          E.      Ordering Facebook to pay equitable relief, in the form of disgorgement and
15   restitution, and injunctive relief as may be appropriate;
16          F.      Ordering Facebook to pay both pre- and post-judgment interest on any amounts
17   awarded; and
18          G.      Ordering such other and further relief as may be just and proper.
19                                            JURY DEMAND
20          Plaintiffs demand a trial by jury on all issues so triable.
21
22                                                  STULL, STULL & BRODY
23   Dated: October 12, 2018                   By: /s/ Patrice L. Bishop
                                                   Patrice L. Bishop
24                                                 9430 West Olympic Blvd., Suite 400
                                                   Beverly Hills, CA 90212
25                                                 Tel: (310) 209-2468
                                                   Fax: (310) 209-2087
26                                                 Email: pbishop@ssbla.com
27
28

                                                     – 31 –
     COMPLAINT
     Case No. 18-cv-06263
       Case 4:18-cv-06263-KAW Document 1 Filed 10/12/18 Page 33 of 33




 1                                     Melissa R. Emert
                                       STULL, STULL & BRODY
 2                                     6 East 45th Street
                                       New York, NY 10017
 3                                     Tel: (212) 687-7230
                                       Fax: (212) 490-2022
 4                                     Email: memert@ssbny.com
 5                                     Gary S. Graifman
                                       Jay Brody
 6                                     KANTROWITZ GOLDHAMER &
                                          GRAIFMAN, P.C.
 7                                     747 Chestnut Ridge Road
                                       Chestnut Ridge, New York 10977
 8                                     Tel: (845) 356-2570
                                       Fax: (845) 356-4335
 9                                     Email: ggraifman@kgglaw.com
                                              jbrody@kgglaw.com
10
                                       Nicholas A. Migliaccio
11                                     Jason S. Rathod
                                       MIGLIACCIO & RATHOD LLP
12                                     412 H Street N.E., Ste. 302
                                       Washington, DC 20002
13                                     Tel: (202) 470-3520
                                       Email: nmigliaccio@classlawdc.com
14                                            jrathos@classlawdc.com
15                                     Counsel for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        – 32 –
     COMPLAINT
     Case No. 18-cv-06263
